Citation Nr: 1033377	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  06-39 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.

2.  Entitlement to service connection for loss of smell.


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel
INTRODUCTION

The Veteran served on active military duty from December 2003 to 
March 2005 and from July 2008 to October 2009.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2007, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing has been associated with the claims folder.  

In October 2008, the Board remanded the Veteran's claims.  The 
Appeals Management Center (AMC) continued the previous denial of 
the claims in a July 2010 supplemental statement of the case 
(SSOC).  Accordingly, the Veteran's VA claims folder has been 
returned to the Board for further appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that these claims 
must again be remanded for further evidentiary development.

There is of record a DD 214 submitted by the Veteran which 
indicates active duty service from July 2008 to October 2009 with 
service in Iraq from September 2008 to July 2009.  However, the 
record does not contain service treatment records for this later 
period of active duty.  While the AMC notified the Veteran in an 
April 2010 letter that a response to the request had not yet been 
received, and that he could forward any service treatment records 
in his possession to the AMC, there is no indication that any 
subsequent development by the AMC was taken with respect to 
obtaining the Veteran's service treatment records for his period 
of active duty. 
Where VA has constructive and actual knowledge of the existence 
of potentially pertinent reports in the possession of a Federal 
agency, an attempt to obtain those reports must be made.  See 
Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007) (holding that 
the relevance of documents cannot be known with certainty before 
they are obtained).  The United States Court of Veterans Appeals 
("Court") has held that the VA has a statutory duty to assist the 
Veteran in obtaining military records.  See 38 U.S.C.A. § 
5103A(b); 38 C.F.R.  § 3.159(c)(2); see also Jolley v. Derwinski, 
1 Vet.App. 37, 39-40 (1990).  Accordingly, the RO or AMC should 
make appropriate efforts obtain any records from the Veteran's 
period of active duty service in the Army from July 2008 to 
October 2009 following the current procedures prescribed in 38 
C.F.R. § 3.159(c) as regards requests for records from Federal 
facilities.

The Board further observes that the Veteran was provided with a 
VA examination in September 2005 with respect to his respiratory 
disorder and loss of smell disability.  Although the VA examiner 
did not review the Veteran's claims folder, she conducted an 
examination of the Veteran, and considered the Veteran's entire 
medical history and current medical condition.  She concluded 
that the Veteran's respiratory and loss of smell complaints are 
not as likely as not related to any specific incident in the 
military.  However, there is no evidence of record that offers an 
opinion as to whether the Veteran's respiratory disorder or loss 
of smell disability were aggravated beyond the normal progression 
of the disabilities by his second period of military service.  

In light of the foregoing, the Board is of the opinion that a 
clarifying VA examination would be probative in ascertaining 
whether the Veteran's current respiratory disorder and loss of 
smell disability are etiologically related to his first period of 
military service and alternatively, whether such were aggravated 
beyond the normal progression of the disabilities by his second 
period of military service.  See Charles v. Principi, 16 Vet. 
App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 C.F.R. § 3.159(c)(4) (2009) (holding a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient medical evidence 
to decide the claim). 

Accordingly, the case is REMANDED for the following action:

1.	The RO should request through appropriate 
channels treatment records for the 
Veteran's periods of active duty in the 
Army from July 2008 to October 2009.  The 
medical records obtained, if any, should 
be associated with the claims folder.  All 
efforts made to obtain these records must 
be documented, in writing, for inclusion 
in the claims folder.  If the records are 
not available or cannot be located, an 
official memorandum of unavailability must 
be prepared and included in the claims 
folder.

2.	Thereafter, the Veteran should be afforded 
an appropriate VA examination to determine 
the nature and etiology of his respiratory 
disorder and loss of smell.  The Veteran's 
claims folder must be made available to 
the examiner prior to the examination.

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims folder and the 
clinical findings of the examination, the 
examiner must provide an opinion as to the 
following:

a)	identify with specificity any 
current respiratory disability 
and/or any current disability 
manifested by complaints of loss of 
smell

b)	for each respiratory disability 
identified, indicate whether it is 
at least as likely as not (i.e. 50 
percent or greater probability) 
that the disability is 
etiologically related to the 
Veteran's first period of active 
military service;

c)	for each disability manifested by 
loss of smell identified, indicate 
whether it is at least as likely as 
not (i.e. 50 percent or greater 
probability) that the disability is 
etiologically related to the 
Veteran's first period of active 
military service;

d)	for each respiratory disability 
identified, indicate whether it is 
at least as likely as not (i.e. 50 
percent or greater probability) 
that the disability was aggravated 
(i.e. permanently worsen beyond the 
normal progression of the 
disability) by the Veteran's second 
period of military service.  If the 
examiner finds that the Veteran's 
respiratory disorder was aggravated 
by his second period of military 
service, then he/she should 
quantify the degree of aggravation. 

b)	for each disability manifested by 
loss of smell identified, indicate 
whether it is at least as likely as 
not (i.e. 50 percent or greater 
probability) that the disability 
was aggravated (i.e. permanently 
worsen beyond the normal 
progression of the disability) by 
the Veteran's second period of 
military service.  If the examiner 
finds that the Veteran's loss of 
smell disability was aggravated by 
his second period of military 
service, then he/she should 
quantify the degree of aggravation. 
 
The examiner should indicate in his/her 
report that the claims folder was 
reviewed.  A rationale for all opinions 
expressed should be provided.  A report 
should be prepared and associated with the 
Veteran's VA claims folder.  

In providing the requested opinion, the 
examiner should be advised that the term 
"at least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as 
it is to find against it.

3.	After completing the above actions, and 
any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the paragraphs above, the 
claims must be readjudicated.  If the 
claims remain denied, a supplemental 
statement of the case must be provided to 
the Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

